DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,131,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘385 patent disclose each of the claimed limitation in addition to additional limitations, and small wording differences.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diameter of the plurality of tabs being less than the outer diameter of the second component, the plurality of tabs thereby abutting an outer surface of the second component (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally see the below 112(a) rejection of this limitation as overcoming such would likely obviate this rejection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation “the diameter of the plurality of tabs being less than the outer diameter of the second component, the plurality of tabs thereby abutting an outer surface of the second component”. This limitation is not considered to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Though the claims have literal antecedent basis the original disclosure does not make clear that the tabs abut an outer surface of the second component (it appears only them abutting an inner surface/inner circumferential surface/radially inwardly facing surface). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an outer diameter of the plurality of tabs being greater than an inner diameter of an inner surface of the second component, the plurality of tabs thereby abutting the inner surface of the second component”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a retaining member” in line 4. This limitation is indefinite as a retaining member is already recited in line 1 and thus it is unclear whether this is the same retaining member as line 1 or is a new additional retaining member. Additionally it is unclear whether or not applicant intended in lines 1-2 to require the second component and retaining member for infringement to occur (e.g. were lines 1-2 intended to be intended use limitations?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the retaining member” in line 4 and “A seal assembly comprising a first component and a retaining member for abutting a second component and for retaining the first component to a second component”.

Claim 1 recites the limitation “the outer diameter of the plurality of tabs”. This limitation lacks antecedent basis and is indefinite as it is unclear whether such is intended to be newly claimed here, whether it refers to a prior claimed limitation, or if it is intended to refer to an inherent limitation (though as the plurality of tabs does not appear to be previously claimed as annular it is unclear how such could inherently have a diameter). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an outer diameter of the plurality of tabs”.

Claim 8 recites the limitation “a retaining member” in line 3. This limitation is indefinite as a retaining member is already recited in line 1 and thus it is unclear whether this is the same retaining member as line 1 or is a new additional retaining member. Additionally it is unclear whether or not applicant intended in lines 1-2 to require the second component and retaining member for infringement to occur (e.g. were lines 1-2 intended to be intended use limitations?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the retaining member” in line 3 and “A seal assembly comprising a first component and a retaining member for abutting a second component and for retaining the first component to a second component”.

Claim 11 recites the limitation “a retaining member” in line 4. This limitation is indefinite as a retaining member is already recited in line 1 and thus it is unclear whether this is the same retaining member as line 1 or is a new additional retaining member. Additionally it is unclear whether or not applicant intended in lines 1-2 to require the second component and retaining member for infringement to occur (e.g. were lines 1-2 intended to be intended use limitations?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the retaining member” in line 4 and “A seal assembly comprising a first component and a retaining member for abutting a second component and for retaining the first component to a second component”.

Claims 2-7 and 9-10 are indefinite at least by virtue of depending on one of the above discussed independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 4,793,242).
With regard to claim 1, Kobayashi disclose a seal assembly (as seen in Fig. 2, etc.) comprising a first component (24) retained by a retaining member (25) abutting a second component (22), the first component comprising: an outer surface (i.e. the outer circumferential surface of 24), an inner surface (i.e. the inner circumferential surface of 24), a first side surface (i.e. the right hand axial surface as seen in Fig. 3, etc.), and a second side surface (i.e. the left hand axial surface as seen in Fig. 3, etc.); a retaining member (25) extending from the second side surface toward the first side surface (as seen in Figs. 3, etc.), the retaining member comprising: a support member portion (25c) configured to couple to the first component (as seen in Figs. 3, etc.); a plurality of tabs (25b) coupled to the support member portion (as seen in Fig. 4), the plurality of tabs extending outwardly at an angle obtuse from the support member portion (as seen in Figs. 3, etc.), the plurality of tabs proximal to the second side surface when the support member portion is coupled to the first component (as seen in Fig. 3); and wherein the outer diameter of the plurality of tabs is greater than an inner diameter of the second component (Examiner notes that as interpreted in light of the above 112(b) rejection of this limitation this is a further narrowing of the intended use of the second component and as the device of Kobayashi is capable of use with a second component having an inner diameter led than the outer diameter of the plurality of tabs it anticipates this limitation. Additionally see when installed (see Fig. 2) it is inContact with such and thus must have at least a small different in diameter in the manner that is claimed).

With regard to claim 2, Kobayashi disclose that the plurality of tabs allow for movement of the first component in a first axial direction and prevent withdrawal of the first component in a second axial direction opposite to the first axial direction (as seen in Figs. 2-3, etc. as the tabs are inclined and in contact with the second component they allow for this claimed intended use/capability at least for some axial forces applied).

With regard to claim 3, Kobayashi disclose a seal lip (24b) extending inwardly from the inner surface for engaging a third component (as seen in Figs. 2-3).

With regard to claim 4, Kobayashi disclose that the first component further comprises a deformable portion (i.e. the outer radial portion thereof, disclosed as made of a deformable material) on the outer surface to abut an inner surface of the second component (as seen in Figs. 2-3, etc.).

With regard to claim 5, Kobayashi disclose a deformable static seal (i.e. the outer circumference of the first component or the lips 24b are all deformable and can provide a static seal).

With regard to claim 7, Kobayashi disclose that the retaining member further comprises one or more slits (25d) on the support member portion (as seen in Fig. 4).

With regard to claim 8, Kobayashi disclose a seal assembly (as seen in Fig. 2, etc.) comprising a first component (24) retained by a retaining member (25) abutting a second component (22), the first component comprising: a retaining member (25) comprising a first portion (25c) for abutting the first component (as seen in Fig. 3) and a second portion (the portion comprising at least the elements 25b) for abutting the second component (as seen in Fig. 3), at least the second portion comprising a plurality of tabs (each 25b) that extend radially outward from the first component (as seen in Fig. 3), the plurality of tabs extending in a first direction (as seen in Fig. 3) and abutting the second component (as seen in Fig. 2), the plurality of tabs extending in the first direction allowing movement of the first component in a first axial direction and preventing withdrawal of the first component from the second component in a second axial direction (as seen in Figs. 2-3, etc. as the tabs are inclined and in contact with the second component they allow for this claimed intended use/capability at least for some axial forces applied); and a seal lip (24b) for engaging a third component (as seen in Fig. 2).

With regard to claim 10, Kobayashi disclose that the first component further comprises a deformable portion (i.e. the outer radial portion thereof, disclosed as made of a deformable material) on the outer surface to abut an inner surface of the second component (as seen in Figs. 2-3, etc.).

With regard to claim 11, Kobayashi disclose a seal assembly (as seen in Fig. 2, etc.) comprising a first component (24) retained by a retaining member (25) abutting a second component (22), the first component comprising: an outer surface (i.e. the outer circumferential surface of 24), an inner surface (i.e. the inner circumferential surface of 24), a first side surface (i.e. the right hand axial surface as seen in Fig. 3, etc.), and a second side surface (i.e. the left hand axial surface as seen in Fig. 3, etc.); a retaining member (25) comprising: a support member portion (25c) configured to couple to the first component (as seen in Figs. 3, etc.); a plurality of tabs (25b) coupled to the support member portion (as seen in Fig. 4), the plurality of tabs extending at an angle obtuse from the support member portion (as seen in Figs. 3, etc.), the plurality of tabs proximal to the second side surface when the support member portion is coupled to the first component (as seen in Fig. 3); and wherein the diameter of the plurality of tabs is less than an outer diameter of the second component (as seen in Fig. 2 as an outermost diameter of the second component is clearly less than the diameter of the tabs. Additionally see Fig. 3 where they are smaller than the outer diameter of the first member), the plurality of tabs thereby abutting an outer surface of the second component (as seen in Fig. 2 as the surface of the second component they abut is shown as outer from other portions thereof and is thus considered an outer surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,793,242) in view of Balsells (US 5,984,316).
With regard to claim 5, Kobayashi fails to disclose a separate a deformable static seal. 
Balsells discloses a similar seal assembly (60) comprising a first component (62) with a separate a deformable static seal (80).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Kobayashi such that it has a separate deformable static seal as taught by Balsells. Such a modification would provide the expected benefit of providing good static sealing between the first and second components (see Balsells column 5 lines 30-32, etc.).

Claim 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,793,242) in view of Pfandl et al. (US 2018/0023708).
With regard to claim 9, Kobayashi fails to disclose a rigid support member receivable within a channel of the first component, the rigid support member providing additional hoop strength to the first component.
Pfandl discloses a similar seal assembly (10) with a first member (12) having a rigid support member (24) receivable within a channel (i.e. at 22 defined by 28 and 26) of the first component (as seen in Fig. 1), the rigid support member providing additional hoop strength to the first component (as described in paragraphs [0053], etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Kobayashi such that a rigid support member receivable within a channel of the first component, the rigid support member providing additional hoop strength to the first component as taught by Pfandl. Such a modification would provide the expected benefit of stabilizing the first component when installed with the second component (see Pfandl paragraphs [0053], etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional references of seal assemblies with similar first components and retaining members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675